Upon a Rehearing En Banc
By published opinion dated June 20, 2006, a divided panel of this Court affirmed the judgment of the trial court. See McGowan v. Commonwealth, 48 Va.App. 333, 630 S.E.2d 758 (2006). We stayed the mandate of that decision and granted a rehearing en banc, 48 Va.App. 611, 633 S.E.2d 232 (2006).
Upon rehearing en banc, it is ordered that the stay of the June 20, 2006 mandate is lifted and the judgment of the trial court is affirmed for the reasons set forth in the majority panel opinion.
Chief Judge Felton, Judges Benton, Elder, Frank and Clements dissent for the reasons set forth in the panel dissent. See 48 Va.App. at 344-53, 630 S.E.2d at 764-68.
It is ordered that the trial court allow counsel for the appellant an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel’s costs and necessary direct out-of-pocket expenses. *88This amount shall be added to the costs due the Commonwealth in the June 20, 2006 mandate.
This order shall be published and certified to the trial court.